Exhibit 10.2

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (this “Agreement”) is entered into on March 3, 2009,
by and between Assurant, Inc. (the “Company”) and Philip Bruce Camacho (the
“Consultant”).

WHEREAS, the Consultant has served as an officer and employee of the Company and
its subsidiaries and predecessors for 18 years, and currently holds the position
of Executive Vice President and Chief Financial Officer of the Company;

WHEREAS, simultaneously with this Agreement, the Consultant has entered into a
separation agreement with the Company, dated as of the date hereof (the
“Separation Agreement”), pursuant to which the parties have concluded the
Consultant’s employment on the terms set forth therein and provided for certain
post-employment covenants; and

WHEREAS, the Company wishes to retain the services of the Consultant following
the cessation of employment to perform the Consulting Services over the term of
the Consulting Period, as specified herein, and the Consultant has agreed to
perform such services.

NOW, THEREFORE, in consideration of and in reliance upon the foregoing and the
covenants, obligations and agreements contained herein, the parties hereto agree
as follows:

1.    Consulting Services.

(A)    Scope of Consulting Services. The Company and the Consultant agree that
during the Consulting Period (as defined in Section 3(A) hereof), the Consultant
shall provide to the Company litigation support services and such strategic
advisory services as may be assigned to Consultant from time to time (the
“Consulting Services). The Consulting Services shall be provided as reasonably
requested from time to time by the Company’s Executive Vice President, Human
Resources (the “EVP-HR”), except in connection with litigation support services,
as to which the Consulting Services shall be at the request of the Company’s
Chief Legal Officer (the “CLO”) or his designee. During the Consulting Period,
the Consultant shall report to the EVP-HR and the CLO, as applicable; provided,
however, that, under no circumstances shall the EVP-HR or the CLO provide the
Consultant with any instructions or suggestions relating to the SEC
Investigation (as defined in the Separation Agreement) or any of the issues
raised in connection therewith.

(B)    Time of Performance. The Consultant shall perform the Consulting Services
at such times as may be reasonably requested by the Company, taking into account
for scheduling purposes the commitments of the Consultant that are unrelated to
the Consulting Services, to the extent possible. It is the expectation of the
parties that the Consulting Services shall not exceed, on average, forty
(40) hours per week.

(C)    Place of Performance. The Consultant shall not maintain a regular
business office at the Company’s place of business. The Consultant shall be
responsible for establishing a business office for the performance of the
Consulting Services at the Consultant’s home or



--------------------------------------------------------------------------------

another location that is suitable to the performance of the Consulting Services,
as selected by the Consultant. Notwithstanding the foregoing, the Company may
occasionally require the Consultant to attend meetings at the Company’s place of
business or to travel to perform the Consulting Services.

2.    Consulting Fees and Expenses.

(A)    Consulting Fees. In consideration for the Consulting Services to be
performed by the Consultant hereunder, the Consultant shall be paid a retainer
of $100,000 per month, payable in arrears on a monthly basis (the “Consulting
Fees”). Each payment of the Consulting Fees shall be a separate payment for
purposes of Section 409A (as defined in Section 13 of this Agreement).

(B)    Business Expenses. All reasonable and necessary out-of-pocket travel and
other business expenses incurred by the Consultant in the performance of the
Consulting Services hereunder shall be reimbursed by the Company in accordance
with the Company’s expense reimbursement policies. Notwithstanding the
foregoing, the Consultant shall not be reimbursed for the expense of maintaining
a business office or technical support services, it being understood that such
expenses are taken into account in the Consulting Fees provided above.

3.    Consulting Period; Termination.

(A)    General. The Consulting Services shall commence on March 16, 2009 (the
“Effective Date”) and shall continue in effect until March 15, 2010.
Notwithstanding the foregoing, this Agreement may be earlier terminated as
provided below in this Section 3. The period of time during which the Consultant
provides the Consulting Services hereunder shall be referred to herein as the
“Consulting Period.”

(B)    Termination For Cause. The Consulting Period may be terminated by the
Company prior to the expiration of the Consulting Period for “Cause.” In the
event of a termination of the Consulting Period for “Cause,” the Company shall
have no further obligation for the payment of Consulting Fees under this
Agreement. For purposes of this Agreement, the term “Cause” shall mean the
occurrence of one or more of the following events: (i) the Consultant’s willful
failure or refusal (other than by reason of a Disability, as defined below) to
perform the Consulting Services as reasonably requested by the Company, which is
not cured within thirty (30) days after receipt by the Consultant of written
notice of same, (ii) the Consultant’s conviction of, or plea of nolo contendere
to, a felony or other crime involving moral turpitude, (iii) the occurrence of a
“Forfeiture Event” within the meaning of Section 5.B. of the Separation
Agreement, (iv) the requirement by the United States Securities and Exchange
Commission (the “SEC”) or any other governmental authority that the Company
terminate the Company’s relationship with the Consultant; provided, however,
that the Company shall not on its own initiative offer and shall endeavor in
good faith to avoid, any such requirement in connection with any discussions
with the SEC (or its staff) concerning a potential resolution of the SEC
Investigation, or (v) the Consultant’s commission of a material breach any of
the Consultant covenant provisions of Section 6 of this Agreement or the
employee covenant provisions of Section 7 of the Separation Agreement.
Notwithstanding the foregoing, nothing in

 

2



--------------------------------------------------------------------------------

this Agreement shall affect the Company’s or its Board of Directors’ right to
respond in any manner whatsoever to any request made by the SEC (or its staff),
as and in the manner determined by the Board of Directors in its sole
discretion.

(C)    Termination Without Cause. The Consulting Period may be terminated by the
Company prior to the expiration of the Consulting Period without “Cause.” In the
event of a termination of the Consulting Period without “Cause,” the Company
shall be required to continue to pay to the Consultant any unpaid Consulting
Fees for the remainder of the original 12-month term of this Agreement, provided
that the final payment shall be paid not later than March 15, 2010.

(D)    Death; Disability. The Company’s relationship with the Consultant during
the Consulting Period shall automatically terminate upon the Consultant’s death
or “Disability.” In the event of a termination of the Consulting Period upon
death or Disability, the Company shall have no further obligation for the
payment of Consulting Fees under this Agreement. For purposes of this Agreement,
the term “Disability” shall mean the inability of the Consultant to perform the
Consulting Services on account of physical or mental illness or incapacity for a
period of 180 calendar days, whether or not consecutive, during the Consulting
Period, as a result of a condition that is expected to result in a total or
permanent disability.

4.    Independent Contractor.

(A)    Status. The Consultant acknowledges and agrees that the Consultant’s
status at all times during the Consulting Period shall be that of an independent
contractor, and that the Consultant may not, at any time during the Consulting
Period, act as a representative for or on behalf of the Company for any purpose
or transaction, and may not bind or otherwise obligate the Company in any manner
whatsoever without obtaining the prior written approval of the Company therefor.
The Consultant is not eligible for, and shall not actively participate in, any
of the Company’s benefit plans during the term of this Agreement.

(B)    Taxes. The parties hereby acknowledge and agree that all compensation
paid pursuant to Section 2 hereof shall represent fees for services as an
independent contractor, and shall therefor be paid without any deductions or
withholdings taken therefrom for taxes or for any other purpose. The Consultant
further acknowledges that the Company makes no warranties as to any tax
consequences regarding payment of such compensation, and specifically agrees
that the determination of any tax liability or other consequences of payments
made hereunder is the Consultant’s sole and complete responsibility and that the
Consultant will pay all taxes, if any, assessed on such payments under the
applicable laws of any Federal, state, or local jurisdiction.

5.    No Conflicts.

The Consultant hereby represents that the performance of the Consulting Services
hereunder does not and will not conflict with or violate any obligation or duty
that the Consultant may have to any other Person (as defined below), whether
such obligation or duty results from the Consultant’s current or prior
affiliation as a stockholder, owner, officer, member of the board of directors,
employee or consultant, or by contract or otherwise.

 

3



--------------------------------------------------------------------------------

6.    Consultant Covenants.

(A)    Separation Agreement Covenants. In partial consideration of this
Agreement, the Consultant hereby acknowledges and reaffirms the employee
covenant provisions contained in Section 7 (Employee Covenants) of the
Separation Agreement, including the provisions contained in Sections 17
(Severability) and 8.B (Injunctive Relief) thereof as they relate to such
employee covenant provisions, and understands that such employee covenants shall
remain in full force and effect in accordance with their terms as if
incorporated herein in their entirety.

(B)    Noncompetition during Consulting Period. The Consultant agrees that,
during the Consulting Period, without the express written consent of the
Company, he will not provide services to any business, entity, company,
institution or individual (collectively, “Persons”) other than the Company, that
is competitive with the business of the Company or its subsidiaries in any
jurisdiction in which they engage in business.

(C)    Reasonableness. The Consultant hereby acknowledges and agrees that:
(i) the restrictions provided in this Agreement are reasonable in time and scope
in light of the necessity of the protection of the business of the Company,
(ii) his ability to work and earn a living will not be unreasonably restrained
by the application of these restrictions, and (iii) if a court concludes that
any of the restrictions in this Agreement are overbroad or unenforceable for any
reason, the court shall modify the relevant provision to the least extent
necessary and then enforce it as modified.

(D)    Injunctive and Other Relief. The Consultant recognizes and agrees that
should he fail to comply with the restrictions set forth herein, which
restrictions are vital to the protection of the Company’s business, the Company
will suffer irreparable injury and harm for which there is no adequate remedy at
law. Therefore, the Consultant agrees that in the event of the breach or
threatened breach by him of any of the terms and conditions of in this
Section 6, the Company shall be entitled to preliminary and permanent injunctive
relief against him and any other relief as may be awarded by a court having
jurisdiction over the dispute. In the event of a judicial finding of a material
breach by the Consultant of the provisions in this Section 6, the Company shall
have the right to cease making any payments, or providing other benefits, under
this Agreement. The rights and remedies enumerated in this Section 6 shall be
independent of each other, and shall be severally enforced, and such rights and
remedies shall be in addition to, and not in lieu of, any other rights or
remedies available to the Company in law or in equity.

7.    Dispute Resolution.

The parties agree that any and all disputes arising out of or relating to this
Agreement shall be determined exclusively by confidential, final and binding
arbitration in the State of New York in accordance with the rules established by
the American Arbitration Association, except that the Company shall retain the
right to seek injunctive and equitable relief for any actual or threatened
breach of Section 6 hereof. Without limitation of the foregoing, each party
acknowledges that it is hereby waiving any right to have any such dispute
resolved by jury trial. Judgment may be entered on an arbitrator’s award
hereunder in any court having jurisdiction.

 

4



--------------------------------------------------------------------------------

Each party hereto shall bear its own respective costs and expenses of any such
arbitration proceeding and shall be responsible for its own legal fees.

8.    Notices.

All notices, requests and other communications pursuant to this Agreement shall
be in writing and shall be deemed to have been duly given, if delivered in
person, by courier or by facsimile transmission, or sent by express, registered
or certified mail, postage prepaid, addressed as follows:

If to the Consultant:

Philip Bruce Camacho

2935 Gainesway Court

Cumming, GA 30041

with a copy to:

J. Peter Coll, Jr., Esq.

Orrick Herrington & Sutcliffe LLP

666 Fifth Avenue

New York, NY 10103-0001

If to the Company:

Bart Schwartz

Executive Vice President, Chief Legal Officer and Secretary

Assurant, Inc.

One Chase Manhattan Plaza

New York, NY 10005

with a copy to:

Paul J. Wessel, Esq.

Milbank, Tweed, Hadley & McCloy LLP

One Chase Manhattan Plaza

New York, NY 10005

Either party may, by written notice to the other, change the address to which
notices to such party are to be delivered or mailed.

9.    Assignment.

Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that (i) this Agreement shall inure to the benefit of and be
binding upon the successors and assigns of the

 

5



--------------------------------------------------------------------------------

Company upon any sale of all or substantially all of the Company’s assets, or
upon any merger, consolidation or reorganization of the Company with or into any
other corporation, all as though such successors and assigns of the Company and
their respective successors and assigns were the Company and (ii) this Agreement
shall inure to the benefit of and be binding upon the heirs, assigns or
designees of the Consultant to the extent of any payments due to them hereunder.
As used in this Agreement, the term “Company” shall be deemed to refer to any
such successor or assign of the Company referred to in this Section 9.

10.    Severability.

If any provision of this Agreement is determined by a court of competent
jurisdiction to be not enforceable in the manner set forth in this Agreement,
the Consultant and the Company agree that it is the intention of the parties
that such provision should be enforceable to the maximum extent possible under
applicable law. If any provision of this Agreement is held to be invalid or
unenforceable, such invalidation or unenforceability shall not affect the
validity or enforceability of any other provision of this Agreement (or any
portion thereof).

11.    Governing Law.

This Agreement shall be construed, interpreted and enforced in accordance with
the laws the State of New York, without giving effect to the choice of law
principles thereof.

12.    Survival.

The provisions of Sections 6 and 7 hereof shall survive any termination of this
Agreement.

13.    Section 409A Compliance.

The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code section 409A and applicable guidance
promulgated thereunder (collectively, “Section 409A”) and, accordingly, to the
maximum extent permitted, this Agreement shall be interpreted to be in
compliance with Section 409A. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalties that may be imposed on the
Consultant by Section 409A or any damages for failing to comply with
Section 409A.

14.    Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.

15.    Entire Agreement; Amendments.

This Agreement (together with the Separation Agreement) represents the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof, and, except as specifically provided herein, supersedes
any and all other agreements,

 

6



--------------------------------------------------------------------------------

verbal or otherwise, between the parties hereto concerning such subject. No
amendments or modifications of this Agreement shall be binding upon either party
unless made in writing and signed by both parties.

[SIGNATURES ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Consultant and an authorized officer of the Company have
executed this Agreement as of the date first above written.

 

CONSULTANT /s/    Philip Bruce Camacho Philip Bruce Camacho ASSURANT, INC. By:  
/s/    Bart Schwartz

Name:

Title:

 

Bart Schwartz

Executive Vice President and Chief Legal Officer

 

8